Citation Nr: 9915675	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 17, 1961 to 
August 5, 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for nonservice-connected disability pension 
benefits.


FINDINGS OF FACT

The veteran's active military service extended from October 
17, 1961 to August 5, 1962, and he did not have any active 
service in the Republic of Vietnam. 


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected disability 
pension benefits is denied as a matter of law for failure to 
state a claim upon which relief may be granted. 38 U.S.C.A. 
§§ 101, 1501(4), 1521, (West 1991); 38 C.F.R. §§ 3.2, 3.3 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "[t]he Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section." 38 U.S.C.A. § 1521(a) (West 1991); 38 
C.F.R. § 3.3 (1998).  However a veteran must meet certain 
threshold requirements to be eligible for nonservice-
connected VA pension benefits.

A veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service - (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A. § 1521(j) (West 1991).

VA regulations also state that the threshold requirements for 
nonservice-connected pension benefits are service for a 
continuous period of 90 consecutive days or more during a 
period of war or being "discharged or released from such 
wartime service, before having served 90 days, for a 
disability adjudged service connected without the benefit of 
presumptive provisions of law, or at the time of discharge 
had such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability." 38 C.F.R. § 3.3 
(a)(2)(iii) (1998).

38 C.F.R. § 3.2 provides the recognized periods of war.  This 
provision, in part, shows that the period of time prescribed 
for the "Vietnam Era" extends from August 5, 1964 through 
May 7, 1975, inclusive.  The term "Vietnam Era" also 
includes the period beginning on February 28, 1961, through 
May 7, 1975, for veterans who served in the Republic of 
Vietnam during that period. 38 U.S.C.A § 101(29)(A); 38 
C.F.R. § 3.2(f) (1998).

The evidence of record reveals that the veteran served from 
October 17, 1961 to August 5, 1962.  There is no indication 
that the veteran served any time during this period in the 
Republic of Vietnam.  As such, the veteran fails to meet the 
threshold requirement of ninety consecutive days or more of 
wartime service. 38 U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. 
§ 3.3 (1998).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans' Claims (Court) 
elaborated on the difference between claims which are not 
well grounded and those which fail as a matter of law.  The 
Court stated that a claim is not well grounded when the 
character of the evidence in the claim is insufficient to 
warrant a further determination on the merits. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see 38 U.S.C.A. § 5107(a) 
(1992).  The Court distinguished not well grounded claims 
from those where the law is dispositive.  It stated that the 
latter occur when there is the "absence of legal merit or 
the lack of entitlement under the law." Id. (citing 
FED.R.CIV.P. 12(b)(6) ("failure to state a claim upon which 
relief can be granted").  The Court went on to deny as a 
matter of law a veteran's claim seeking relief from VA 
recoupment of her readjustment pay because the law allowed 
the recoupment. Id. at 429.

In the present case, the veteran is claiming that he is 
entitled to a permanent and total disability rating for 
pension purposes. He has submitted medical evidence relating 
to the severity of a current squamous cell carcinoma disorder 
from which he suffers.  However, such evidence is irrelevant 
in the instant case. The veteran has not met the threshold 
requirements under the applicable law and regulations which 
would make him eligible for nonservice-connected pension 
benefits. The veteran did not complete 90 or more days of 
active service during a period of war, and he was also not 
discharged for a medical disability that was service-
connected, or should have been service- connected.  
Consequently, he cannot be granted a nonservice-connected 
pension, pursuant to 38 C.F.R. § 3.3 under existing law. 
Because when there is a "lack of entitlement under the 
law," the claim fails.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied as a matter of law.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

